Title: To Benjamin Franklin from David Hartley, 25 October 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear friend
            Golden Square Oct 25 1783
          
          As short days & winter weather approach I have sent you the 12 yards of Scarlet Welsh flannel wch you requested me to bring

with me at my return, because as the meeting of Parlt. is now so near at hand, I imagine that my return to Paris will be postponed till after that time. I wd not make you wait during Cold weather for the confortable scarlet waistcoat. Mr Jay is arrived, and is now very well, he has been a little out of order but is entirely recovered. I am going to Bath again to see my Dear Sister who goes on very well, and I expect Mr Jay to go likewise to Bath, and then we shall be very sociable together. My Brother & Sister desire to be kindly remembered to you. Pray give my best compts to Mr Adams & all friends in your own house particularly. Your ever affecte friend
          
            D Hartley
          
         
          Addressed: A Son Excellence / Monsr Franklin / M P des E U A / á Passy / proche Paris / France
          Endorsed: D Hartley to B F. Oct 25. 83
        